  
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 1560 
 
AN ACT 
To amend the Ysleta del Sur Pueblo and Alabama and Coushatta Indian Tribes of Texas Restoration Act to allow the Ysleta del Sur Pueblo Tribe to determine blood quantum requirement for membership in that tribe. 
 
 
1.Blood quantum requirement determined by tribeSection 108(a)(2) of the Ysleta del Sur Pueblo and Alabama and Coushatta Indian Tribes of Texas Restoration Act (25 U.S.C. 1300g–7(a)(2)) is amended to read as follows: 
 
(2)any person of Tigua Ysleta del Sur Pueblo Indian blood enrolled by the tribe. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
